PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
EATON INTELLIGENT POWER LIMITED
Application No. 15/251,446
Filed: 30 Aug 2016
For FUSIBLE SWITCHING DISCONNECT MODULES AND DEVICES WITH MULTI-LINK AUTOMATIC TRIP MECHANISM
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on a renewed petition pursuant to 37 C.F.R. § 1.181(a), filed January 14, 2020, requesting the withdrawal of a notice of abandonment.    This is also a decision on a petition pursuant to 37 C.F.R. § 1.137(a), filed April 4, 2022, to revive this application.

The petition pursuant to 37 C.F.R. § 1.181(a) is DISMISSED.

The petition pursuant to 37 C.F.R. § 1.137(a) is DISMISSED.

Background and Procedural History

A timeline of the relevant events is as follows:

An Application Data Sheet (ADS) that was properly executed by Petitioner was included on initial deposit, listing Matthew Rain Darr and Hundi Panduranga Kamath as the joint inventors.  This ADS set the inventorship, per 37 C.F.R. § 1.41(b).  The ADS further lists “COOPER TECHNOLOGIES COMPANY” as the designated applicant, identified as a “[p]erson to whom the inventor is obligated to assign.”  
The USPTO mailed a filing receipt on September 13, 2016, listing “COOPER TECHNOLOGIES COMPANY” as the applicant.
The USPTO mailed a notice of allowance and fee(s) due, a notice of allowability, and a notice requiring inventor’s oath or declaration on May 29, 2019.
On July 17, 2019, the following items were received: a statement under 37 C.F.R. 
§ 3.73(c) specifying the real and frame number of an assignment recorded in the assignment records of the Office that shows a corrective assignment from Cooper Technologies Company to Eaton Intelligent Power Limited and a corrected/updated ADS which changed the name of the applicant to “EATON INTELLIGENT POWER LIMITED.”
On July 19, 2019, an acceptable declaration that has been executed by Matthew Rain Darr and a substitute statement for joint inventor Hundi Panduranga Kamath that has been signed by joint inventor Matthew Rain Darr were received.
On July 24, 2019, the USPTO mailed a corrected filing receipt that shows the sole applicant as “EATON INTELLIGENT POWER LIMITED.”  
On July 25, 2019, the USPTO mailed a notice requiring inventor’s oath or declaration.
On August 6, 2019, a “response to notice requiring inventor’s oath or declaration” was received.
On August 12, 2019, the USPTO mailed a notice requiring inventor’s oath or declaration.
On August 12, 2019, a “response to notice requiring inventor’s oath or declaration” was received.
On August 29, 2019, the issue fee was received along with a “supplemental response to notice requiring inventor’s oath or declaration.”
On September 4, 2019, a Notice of Abandonment was mailed.
On September 5, 2019, an original petition pursuant to 37 C.F.R. § 1.181(a) was filed, which was dismissed via the mailing of a decision on December 4, 2019.

Relevant Statute and Portions of the C.F.R. and M.P.E.P., Federal Register Notice, and Instructions for Substitute Statement form AIA /02

35 U.S.C. § 115(d) sets forth, in toto:

Substitute Statement.- 

(1) In general.-In lieu of executing an oath or declaration under subsection (a), the applicant for patent may provide a substitute statement under the circumstances described in paragraph (2) and such additional circumstances that the Director may specify by regulation.

(2) Permitted circumstances.-A substitute statement under paragraph (1) is permitted with respect to any individual who-

is unable to file the oath or declaration under subsection (a) because the individual-

(i) is deceased;

(ii) is under legal incapacity; or

(iii) cannot be found or reached after diligent effort; or

(B) is under an obligation to assign the invention but has refused to make the oath or declaration required under subsection (a).
(3) Contents.-A substitute statement under this subsection shall-

identify the individual with respect to whom the statement applies;

(B) set forth the circumstances representing the permitted basis for the filing of the substitute statement in lieu of the oath or declaration under subsection (a); and

(C) contain any additional information, including any showing, required by the Director.

35 U.S.C. § 115(f) sets forth, in toto:

Time for Filing.-The applicant for patent shall provide each required oath or declaration under subsection (a), substitute statement under subsection (d), or recorded assignment meeting the requirements of subsection (e) no later than the date on which the issue fee for the patent is paid.

37 C.F.R. § 1.42 sets forth, in toto:

(a) The word “applicant” when used in this title refers to the inventor or all of the joint inventors, or to the person applying for a patent as provided in §§ 1.43, 1.45, or 1.46.

(b) If a person is applying for a patent as provided in §1.46, the word “applicant” refers to the assignee, the person to whom the inventor is under an obligation to assign the invention, or the person who otherwise shows sufficient proprietary interest in the matter, who is applying for a patent under §1.46 and not the inventor.

(c) If fewer than all joint inventors are applying for a patent as provided in §1.45, the phrase “the applicant” means the joint inventors who are applying for the patent without the omitted inventor(s).

(d) Any person having authority may deliver an application and fees to the Office on behalf of the applicant. However, an oath or declaration, or substitute statement in lieu of an oath or declaration, may be executed only in accordance with §1.63 or 1.64 (emphasis added), a correspondence address may be provided only in accordance with §1.33(a), and amendments and other papers must be signed in accordance with §1.33(b).

(e) The Office may require additional information where there is a question concerning ownership or interest in an application, and a showing may be required from the person filing the application that the filing was authorized where such authorization comes into question.

37 C.F.R. § 1.43 sets forth, in toto:

If an inventor is deceased or under legal incapacity, the legal representative of the inventor may make an application for patent on behalf of the inventor. If an inventor dies during the time intervening between the filing of the application and the granting of a patent thereon, the letters patent may be issued to the legal representative upon proper intervention. See § 1.64 concerning the execution of a substitute statement by a legal representative in lieu of an oath or declaration.

37 C.F.R. § 1.45 sets forth, in toto:

Joint inventors must apply for a patent jointly, and each must make an inventor’s oath or declaration as required by § 1.63 , except as provided for in § 1.64 . If a joint inventor refuses to join in an application for patent or cannot be found or reached after diligent effort, the other joint inventor or inventors may make the application for patent on behalf of themselves and the omitted inventor. See § 1.64 concerning the execution of a substitute statement by the other joint inventor or inventors in lieu of an oath or declaration (emphasis added). 

Inventors may apply for a patent jointly even though: 

They did not physically work together or at the same time; 

Each inventor did not make the same type or amount of contribution; or

Each inventor did not make a contribution to the subject matter of every claim of the application. 

(c) If multiple inventors are named in a nonprovisional application, each named inventor must have made a contribution, individually or jointly, to the subject matter of at least one claim of the application and the application will be considered to be a joint application under 35 U.S.C. 116 . If multiple inventors are named in a provisional application, each named inventor must have made a contribution, individually or jointly, to the subject matter disclosed in the provisional application and the provisional application will be considered to be a joint application under 35 U.S.C. 116.

37 C.F.R. § 1.46 sets forth, in pertinent parts:

(a) A person to whom the inventor has assigned or is under an obligation to assign the invention may make an application for patent (emphasis added). A person who otherwise shows sufficient proprietary interest in the matter may make an application for patent on behalf of and as agent for the inventor on proof of the pertinent facts and a showing that such action is appropriate to preserve the rights of the parties.

(b) If an application under 35 U.S.C. 111 is made by a person other than the inventor under paragraph (a) of this section, the application must contain an application data sheet under §1.76 specifying in the applicant information section (§1.76(b)(7)) the assignee, person to whom the inventor is under an obligation to assign the invention, or person who otherwise shows sufficient proprietary interest in the matter. If an application entering the national stage under 35 U.S.C. 371, or a nonprovisional international design application, is applied for by a person other than the inventor under paragraph (a) of this section, the assignee, person to whom the inventor is under an obligation to assign the invention, or person who otherwise shows sufficient proprietary interest in the matter must have been identified as the applicant for the United States in the international stage of the international application or as the applicant in the publication of the international registration under Hague Agreement Article 10(3).

(1) If the applicant is the assignee or a person to whom the inventor is under an obligation to assign the invention, documentary evidence of ownership (e.g., assignment for an assignee, employment agreement for a person to whom the inventor is under an obligation to assign the invention) should be recorded as provided for in part 3 of this chapter no later than the date the issue fee is paid in the application.

…

(c)(2) Change in the applicant. Any request to change the applicant under this section after an original applicant has been specified must include an application data sheet under §1.76 specifying the applicant in the applicant information section (§1.76(b)(7)) in accordance with §1.76(c)(2) and comply with §§3.71 and 3.73 of this title.

Emphases added.

37 C.F.R. §§ 1.64(a) and (b) set forth, in toto:

(a) An applicant under §1.43, 1.45 or 1.46 may execute a substitute statement in lieu of an oath or declaration under §1.63 if the inventor is deceased, is under a legal incapacity, has refused to execute the oath or declaration under §1.63, or cannot be found or reached after diligent effort.

(b) A substitute statement under this section must:

(1) Comply with the requirements of §1.63(a), identifying the inventor or joint inventor with respect to whom a substitute statement in lieu of an oath or declaration is executed, and stating upon information and belief the facts which such inventor is required to state;

(2) Identify the person executing the substitute statement and the relationship of such person to the inventor or joint inventor with respect to whom the substitute statement is executed, and unless such information is supplied in an application data sheet in accordance with §1.76, the residence and mailing address of the person signing the substitute statement;

(3) Identify the circumstances permitting the person to execute the substitute statement in lieu of an oath or declaration under §1.63, namely whether the inventor is deceased, is under a legal incapacity, cannot be found or reached after a diligent effort was made, or has refused to execute the oath or declaration under §1.63; and

(4) Unless the following information is supplied in an application data sheet in accordance with §1.76, also identify:

(i) Each inventor by his or her legal name; and

(ii) The last known mailing address where the inventor customarily receives mail, and last known residence, if an inventor lives at a location which is different from where the inventor customarily receives mail, for each inventor who is not deceased or under a legal incapacity.

Emphases added.

37 C.F.R. § 1.76(c)(7) sets forth, in toto:

Applicant information: This information includes the name (either natural person or juristic entity) and address of the legal representative, assignee, person to whom the inventor is under an obligation to assign the invention, or person who otherwise shows sufficient proprietary interest in the matter who is the applicant under §1.43 or §1.46. Providing assignment information in the application data sheet does not substitute for compliance with any requirement of part 3 of this chapter to have an assignment recorded by the Office.

37 C.F.R. § 3.73(c)(1) sets forth, in toto:

(c)(1) In order to request or take action in a patent matter, an assignee who is not the original applicant must establish its ownership of the patent property of paragraph (a) of this section to the satisfaction of the Director. The establishment of ownership by the assignee may be combined with the paper that requests or takes the action. Ownership is established by submitting to the Office a signed statement identifying the assignee, accompanied by either:

(i) Documentary evidence of a chain of title from the original owner to the assignee (e.g., copy of an executed assignment). The submission of the documentary evidence must be accompanied by a statement affirming that the documentary evidence of the chain of title from the original owner to the assignee was or concurrently is being submitted for recordation pursuant to §3.11; or

(ii) A statement specifying where documentary evidence of a chain of title from the original owner to the assignee is recorded in the assignment records of the Office (e.g., reel and frame number).
 
M.P.E.P. § 604 sets forth, in toto:

37 CFR 1.64 implements the substitute statement provisions of 35 U.S.C. 115(d) and applies to applications filed on or after September 16, 2012. 

37 CFR 1.64(a) provides that an applicant under 37 CFR 1.43, 1.45 or 1.46 may execute a substitute statement in lieu of an oath or declaration under 37 CFR 1.63 if the inventor is deceased, is under a legal incapacity, has refused to execute the oath or declaration under 37 CFR 1.63, or cannot be found or reached after diligent effort. Thus, the following applicant entities may sign a substitute statement on behalf of an inventor when such a statement is permitted in a patent application: 

(i) the inventor’s legal representative under 37 CFR 1.43, where the inventor is deceased or legally incapacitated; 
(ii) the other joint inventors under 37 CFR 1.45, where the inventor refuses to execute the oath or declaration or cannot be found or reached after diligent effort; 

(iii) an applicant under 37 CFR 1.46 who is the assignee or party to whom the inventor is under an obligation to assign, where the inventor is deceased, legally incapacitated, refuses to execute the oath or declaration, or cannot be found or reached after diligent effort; or 

(iv) an applicant under 37 CFR 1.46 who is a party who otherwise shows a sufficient proprietary interest in the claimed invention under 37 CFR 1.46(b), where the inventor is deceased, legally incapacitated, refuses to sign the declaration or cannot be reached or located after diligent effort.

35 U.S.C. 115(d) provides that "the applicant for patent" may provide a substitute statement under one of the permitted circumstances. 37 CFR 1.64(a) states "an applicant" but the use of "an" is to identify alternative applicant types under 37 CFR 1.43, 1.45 or 1.46, and should not be interpreted to provide that only one or some of the parties named as the applicant may execute the substitute statement. The following examples are provided to assist applicant in execution of the substitute statement: 

1. If the inventors are the applicant and one of the inventors refuses to execute the oath or declaration or cannot be found or reached, then under 37 CFR 1.45 all of the other joint inventors who are the applicant (and who executed an oath or declaration) must execute the substitute statement on behalf of the non-signing inventor. Joint inventors cannot execute a substitute statement for a deceased or legally incapacitated joint inventor. 

2. If the inventor is deceased or legally incapacitated, then the substitute statement may be executed by a legal representative under 37 CFR 1.43 or by the applicant under 37 CFR 1.46. Where the inventors are the applicant, only the legal representative would execute the substitute statement for the deceased or legally incapacitated inventor, and the Office would recognize the legal representative as an applicant in place of the deceased or legally incapacitated inventor. Where the deceased or legally incapacitated inventor assigned his or her rights to a party or was under an obligation to do so, and the party is named as the applicant under 37 CFR 1.46, then the 37 CFR 1.46 applicant may execute the substitute statement without the need to seek a signature from the legal representative. 

3. An applicant under 37 CFR 1.46 can sign under all four permitted circumstances. Where there are multiple assignees or obligated assignees who together are the applicant under 37 CFR 1.46, all of the parties must execute the substitute statement on behalf of the non-signing inventor. As stated previously, 35 U.S.C. 115(d) specifies that "the applicant for patent" may execute the substitute statement. For example, where there are two inventors, and the first inventor assigned her rights to Company X and the second inventor was under an obligation to assign his rights to Company Y, Company X and Company Y could be named as the applicant for patent in the applicant information (37 CFR 1.77(b)(7)) section of the application data sheet (PTO/AIA /14 or equivalent) and should preferably be named on filing of the application. If the second inventor refused to execute an oath or declaration, then a substitute statement must be filed for the second inventor. The substitute statement must be executed by an appropriate official of Company X and an appropriate official of Company Y since together X and Y are "the applicant for patent." Under this example, neither Company X nor Company Y could be named as the sole applicant in the application. All parties having any portion of the ownership in the patent must act together as a composite entity in patent matters before the Office. See MPEP § 301.

Emphases added.

Changes To Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act, 77 Fed. Reg. 48776 (August 14, 2012)1 sets forth, in pertinent parts:

Summary of Major Provisions: The Office is revising the rules of practice to permit a person to whom the inventor has assigned or is under an obligation to assign an invention to file and prosecute an application for patent as the applicant, and to permit a person who otherwise shows sufficient proprietary interest in the matter to file and prosecute an application for patent as the applicant on behalf of the inventor. Formerly, a person to whom the inventor had assigned an invention could file and prosecute an application for patent, but the inventor was considered the applicant (emphasis added)2

	…

The Office is revising the rules of practice to permit applicants to postpone filing the inventor’s oath or declaration until the application is otherwise in condition for allowance. The Office is revising the rules of practice to provide for the filing of a substitute statement in lieu of an oath or declaration by an inventor if the inventor is deceased, under legal incapacity, or cannot be found or reached after diligent effort, or is under an obligation to assign the invention but has refused to execute an oath or declaration. 3

…

Amended 35 U.S.C. 115(d)(1) provides that, in lieu of execution of an oath or declaration by an 
inventor under 35 U.S.C. 115(a), the applicant for patent may provide a substitute statement under the circumstances described in 35 U.S.C. 115(d)(2), and such additional circumstances as the 
Director specifies by regulation. 4

…

35 U.S.C. 118, as amended by the AIA , permits (but does not require) a person to whom the inventor has assigned (assignee) or is under an obligation to assign (obligated assignee) the invention to make the application for patent. That section also permits a person who otherwise shows sufficient proprietary interest in the matter to make an application for patent on behalf of, and as agent for, the inventor. The
legislative history of the AIA  makes clear that the change to 35 U.S.C. 118 is designed to: (1) Make it easier for an assignee to file a patent application; (2) allow obligated assignees (entities to which the inventor is obligated to assign the application) to file applications; and (3) allow a person who has a sufficient proprietary interest in the invention to file an application to preserve that person’s rights and those of the inventor. See H.R. Rep. 112–98, at 44 (2011). 35 U.S.C. 115, as amended by the AIA , still requires each inventor to execute an oath or declaration, except in the limited circumstances specified in 35 U.S.C. 115(d), even if the application has been filed by the assignee or an obligated assignee.5

…

As the AIA  distinguishes between the ‘‘applicant’’ and the person who must execute the oath or declaration under 35 U.S.C. 115, the Office is separating the regulations pertaining to being the applicant from the regulations pertaining to execution of the inventor’s oath or declaration. Specifically, the regulations pertaining to being the applicant are as follows: (1) 37 CFR 1.41 pertains to inventorship; (2) 37 CFR 1.42
pertains to the applicant for patent (which may be the inventor or may be the assignee); (3) 37 CFR 1.43 pertains to applications by the legal representative of a deceased or legally incapacitated inventor; (4) 37 CFR 1.45 pertains to joint inventors and applications by remaining joint inventors; and (5) 37 CFR 1.46 pertains to applications by the assignee, obligated assignee, or person who otherwise shows sufficient proprietary interest in the matter, or to applications in which the assignee has taken over prosecution to the exclusion of the inventor.6

…

To further clarify the rules, and because of the statutory change from an inventor-applicant system to an assignee-applicant system, the Office explains the terms ‘‘applicant’’ and ‘‘assignee’’ as now used in the rules of practice. The term ‘‘applicant’’ means the inventor (all joint inventors collectively) if there is no assignee, or if the assignee has opted not to file (make) the application for patent and not to take over prosecution to the exclusion of the inventor. The term ‘‘applicant’’ means the assignee (or obligated assignee or person who otherwise shows sufficient proprietary interest in the matter) if the assignee (or obligated assignee or person who otherwise shows sufficient proprietary interest in the matter) has filed the application for patent, or if the assignee has taken over prosecution of the application to the exclusion of the inventor. The term ‘‘assignee’’ means the assignee of the entire right, title and interest in the application regardless of whether the assignee filed the application for patent or has taken over prosecution of the application to the exclusion of the inventor.7

…

Specifically, when the rules reference ‘‘an inventor’s oath or declaration,’’ it means an oath or declaration under 35 U.S.C. 115(a), substitute statement under 35 U.S.C. 115(d), or assignment-statement under 35 U.S.C. 115(e) executed by or with respect to an individual (whether the inventor or a joint inventor) for an application. The phrase ‘‘the inventor’s oath or declaration’’ means the oaths or declarations under 35 U.S.C. 115(a), substitute statements under 35 U.S.C. 115(d), or assignment-statements under 35 U.S.C. 115(e) executed by the inventive entity. With respect to an application naming more than one inventor, any reference to ‘‘the inventor’s oath or declaration’’ means the oaths, declarations, or substitute statements that have been collectively executed by or with respect to all of the joint inventors, unless otherwise clear from the context.8

…

Section 1.42(d) provides that any person having authority may deliver an application and fees to the Office on behalf of the applicant. However, an oath or declaration, or substitute statement in lieu of an oath or declaration, may be executed only in accordance with § 1.63 or 1.64, a correspondence address may be provided only in accordance with 
§ 1.33(a), and amendments and other papers must be signed in accordance with 
§ 1.33(b).9 

…

Section 1.43: Section 1.43 provides that if an inventor is deceased or under legal incapacity, the legal representative of the inventor may make an application for patent on behalf of the inventor.10
…
Section 1.45: Section 1.45 pertains to an application for patent by joint inventors. Section 1.45(a) provides that joint inventors must apply for a patent jointly, and that each joint inventor must make the inventor’s oath or declaration required by § 1.63, except as provided for in § 1.64. See 35 U.S.C.116(a) (‘‘[w]hen an invention is made by two or more persons jointly, they shall apply for patent jointly and each make the required oath, except as otherwise provided in this title.’’). Section 1.45(a) also provides that if a joint inventor refuses to join in an application for patent or cannot be found or reached after diligent effort, the other joint inventor or inventors may make the application for patent on behalf of themselves and the omitted inventor.11

…

Section 1.46: Section 1.46 is amended to provide for the filing of an application for patent by an assignee, a person to whom the inventor is under an obligation to assign the invention, or a person who otherwise shows sufficient proprietary interest in the matter under 35 U.S.C. 118. Section 1.46(a) provides that a person to whom the inventor has assigned or is under an obligation to assign an invention may make an application for patent.12

…

Section 1.46(b)(1) provides that if the applicant is the assignee or person to whom the inventor is under an obligation to assign an invention, the documentary evidence of ownership (e.g., assignment for an assignee,  employment agreement for an obligated assignee) should be recorded as provided for in 37 CFR part 3 no later than the date the issue fee is paid in the application.13

…

The inventor’s oath or declaration must be executed (i.e., signed) by the inventor or the joint inventors, unless the oath or declaration is a substitute statement under § 1.64, which must be signed by the party or parties making the statement, or an assignment under § 1.63(e), which must be signed by the individual who is under the obligation
of assignment of the patent application.14

…

Comment 43 … The use of ‘‘applicant’’ in the title of § 1.172 is a generic term that will cover assignees and inventors when either are the applicant. 15

Emphases added.
Instructions for Substitute Statement form AIA /0216 sets forth on the first page:

This substitute statement form may be submitted only where the inventor for whom it is being submitted is deceased, legally incapacitated, cannot be found or reached after diligent effort, or has refused to execute the oath or declaration. The party who is signing the substitute statement must be an applicant under 37 CFR 1.43, 1.45, or 1.46 (emphasis added).

Analysis of the renewed petition pursuant to 37 C.F.R. § 1.181(a):

With this renewed petition pursuant to 37 C.F.R. § 1.181(a), Petitioner argues that 37 C.F.R. 
§ 1.64(a) does not prohibit any of the enumerated entities from signing a substitute statement.  37 C.F.R. § 1.64(a) states an “applicant under §1.43, 1.45 or 1.46 may execute a substitute statement,” and this does not prohibit other non-applicants from signing the substitute statement, if the relationship of said non-applicants to the non-signing inventor are set forth on form PTO/AIA /02.  In short, the requirements of 37 C.F.R. §§ 1.64(a) and (b) have been complied with, and therefore the Substitute Statement should be accepted.  

Petitioner’s argument has been carefully considered, and have been deemed unpersuasive.

As a preliminary matter, the aforementioned corrected/updated ADS received on July 17, 2019 which changed the name of the applicant to “EATON INTELLIGENT POWER LIMITED is ineffective, since the Rule 3.73(c) statement specifies the location of an assignment in the assignment records that contains an incomplete chain of title, and the assignment recorded at this location does not provide documentary evidence of a chain of title from the original owner to the assignee.  The sole assignment listed thereon, recorded at Reel/Frame number 048655/0114, consists of a corrective assignment to remove a listed application from an assignment which had been previously recorded at Reel/Frame number 048207/0819.  The assignment recorded at Reel/Frame number 048207/0819 shows an assignment from Cooper Technologies Company to Eaton Intelligent Power Limited.  However, there is no assignment thereon from the two joint inventors to Cooper Technologies Company.  

On July 24, 2019, the USPTO mailed a corrected filing receipt that erroneously shows the sole applicant as “EATON INTELLIGENT POWER LIMITED.”  The July 17, 2019 attempt to change the applicant was ineffective since 37 C.F.R. § 1.46(c)(2) requires, inter alia, that a request to change the applicant comply with 37 C.F.R. § 3.73, and as noted above, the request to change the applicant filed July 17, 2019 did not meet the requirements of 3.73(c).  

However, it is noted that on April 4, 2022, a Rule 3.73(c) statement was provided which shows the chain of title from the two joint inventors to COOPER TECHNOLOGIES COMPANY, and then from COOPER TECHNOLOGIES COMPANY to EATON INTELLIGENT POWER LIMITED.  It follows that while the record did not meet the requirements of 3.73(c) on July 17, 2019, it does as of April 4, 2022.  As such, a corrected filing receipt has not been included with this decision.

Moreover, the aforementioned substitute statement for joint inventor Hundi Panduranga Kamath that has been signed by joint inventor Matthew Rain Darr that was received on July 9, 2019 is not acceptable, for reasons that will be discussed below.  Accordingly, the above-identified application became abandoned on August 30, 2019, the day after the payment of the issue fee, for failure to submit an executed oath or declaration for joint inventor Hundi Panduranga Kamath no later than the date on which the issue fee for the patent was paid.  See 35 U.S.C. § 115(f).  See also MPEP §§ 602.01(a) and 602.03.  

Turning to Petitioner’s argument pertaining to who can sign a substitute statement, 35 U.S.C. 
§ 115(d) states, in pertinent part, “the applicant for patent may provide a substitute statement under the circumstances described in paragraph (2) and such additional circumstances that the Director may specify by regulation.”  

As is explained in M.P.E.P. § 604:

35 U.S.C. 115(d) provides that "the applicant for patent" may provide a substitute statement under one of the permitted circumstances. 37 CFR 1.64(a) states "an applicant" but the use of "an" is to identify alternative applicant types under 37 CFR 1.43, 1.45 or 1.46, and should not be interpreted to provide that only one or some of the parties named as the applicant may execute the substitute statement. 

While it is noted that a joint inventor(s) may qualify as a party that may provide a substitute statement, 37 CFR 1.64(a) requires that the joint inventor(s) be the applicant for patent under 37 CFR 1.45.17  In the above-identified application, the joint inventors Matthew Rain Darr and Hundi Panduranga Kamath are not the applicant for patent under 37 CFR 1.45 and thus, are precluded from providing a substitute statement under 37 CFR 1.64(a).  Instead, COOPER TECHNOLOGIES COMPANY was the applicant under 37 CFR 1.46 at the time because the ADS on filing designates COOPER TECHNOLOGIES COMPANY as the applicant and a “[p]erson to whom the inventor is obligated to assign.”18  Therefore, COOPER TECHNOLOGIES COMPANY, not the joint inventor Matthew Rain Darr, was considered the applicant that may provide a substitute statement under 37 CFR 1.64(a) in the above-identified application at the time. 






Analysis of the petition pursuant to 37 C.F.R. § 1.137(a):

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

The reply required to the outstanding Office  action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in § 1.20(d)) required pursuant to 
     paragraph (d) of this section, and; 
	(4) A statement that the entire delay in filing the required reply from the due date for the 
	     reply until the filing of a grantable petition pursuant to this section was unintentional. 
     The Director may require additional information where there is a question 
	    whether the delay was unintentional.

On April 4, 2022, a RCE and the associated fee, a petition to withdraw from issue and the associated fee, a Rule 3.73(c) statement, an acceptable substitute statement for joint inventor Hundi Panduranga Kamath that has been signed by a corporate officer of the applicant, the petition fee, and the proper statement of unintentional delay were received.  

As such, requirements one and two of 37 C.F.R. § 1.137(a) have been met.  The third requirement of 37 C.F.R. § 1.137(a) is not applicable, as a terminal disclaimer is not required.19  The fourth requirement of 37 C.F.R. § 1.137(a) has not been satisfied.  A discussion follows.

Regarding the fourth requirement, Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional. 

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 C.F.R. § 1.137(a) was filed more than two years after the date of abandonment of this application.  Therefore, Petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223. 

When addressing the delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 C.F.R. § 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 C.F.R. § 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

With this petition, Petitioner has explained that at the time when this petition was filed, a decision on the January 14, 2020 renewed petition pursuant to 37 C.F.R. § 1.181(a) had not yet been rendered.  However, Petitioner did receive a September 3, 2021 denial of a petition pursuant to 37 C.F.R. § 1.181(a) in commonly owned application number 15/251,502 that went abandoned for a similar reason as the present application.  And this petition was filed in this application “in view of the Office’s Final Decision on Petition dated September 3, 2021 in commonly owned US Application Serial No. 15/251,502.”20  Petitioner notes that a petition pursuant to 37 C.F.R. § 1.137(a) was filed in application number 15/251,502 on October 26, 2021, which was granted via the mailing of a decision on November 4, 2021.

Petitioner’s explanation has been given careful consideration, and it has not been found to support a finding that the entire period of delay has been unintentional.

If Petitioner was in receipt of the September 3, 2021 denial of a petition pursuant to 37 C.F.R. 
§ 1.181(a) in commonly owned US Application Serial No. 15/251,502 which is based on a set of facts that are similar to the facts present in this application, and this petition was filed in this application in view of the receipt of that denial, it is not clear why he permitted more than seven months to pass before filing this petition in this application.   

Any reply must be submitted within TWO MONTHS from the mail date of this decision.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. §§ 1.181(a) and/or 1.137(a).”  Extensions of time under 37 C.F.R. § 1.136(a) are permitted for filing any renewed petition pursuant to 37 C.F.R. § 1.137(a), but not for filing any renewed petition pursuant to 37 C.F.R. § 1.181(a).

This is not a final agency action within the meaning of 5 U.S.C § 704.

How to respond to this decision :

The response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail, hand delivery, facsimile, or via EFS-Web.  

Mail: Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Hand delivery: Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314 

Facsimile: (571) 273-8300: please note this is a central facsimile number.  

Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.  When filing via EFS-Web the user must select from the list of document descriptions to specify the files being submitted via EFS-Web.  Based on the document description selected by the user, a document code is assigned, and a message regarding the document submitted to the USPTO will be forwarded to the appropriate organization for processing and to the appropriate official for consideration: therefore, accurate document indexing is important to facilitate efficient processing and proper consideration of the document by the USPTO. It is important for users to select the correct document description and check the application file via PAIR after the submission is completed.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.21  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The notice is viewable here: https://www.govinfo.gov/content/pkg/FR-2012-08-14/pdf/2012-17907.pdf.
        2 Changes To Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act, 77 Fed. Reg. 48776 . 
        3 Id. 
        4 Id. at 48777.
        5 Id. at 48778.
        6 Id. 
        7 Id. at 48779.
        8 Id. 
        9 Id. at 48785.
        10 Id.
        11 Id. 
        12 Id. 
        13 Id.
        14 Id. at 48790.
        15 Id. at 48806.
        16 The instructions for using the substitute statement form may be downloaded here: https://www.uspto.gov/sites/default/files/documents/aia02_instructions_jan2017.pdf.
        
        17 MPEP 604 states “If the inventors are the applicant and one of the inventors refuses to execute the oath or declaration or cannot be found or reached, then under 37 CFR 1.45  all of the other joint inventors who are the applicant (and who executed an oath or declaration) must execute the substitute statement on behalf of the non-signing inventor.”
        18 See 37 CFR 1.46(b).
        19 See 37 C.F.R. § 1.137(d).
        20 Statement of facts filed on April 5, 2022, page 2.
        21 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.